IN THE COURT OF CRIMINAL APPEALS
                        OF TEXAS
                                       NO. WR-91,687-01


                                IN RE JEVON HARRIS, Relator


                ON APPLICATION FOR A WRIT OF MANDAMUS
                 CAUSE NOS. W10-56373-Y(A); W17-17069-Y(A)
       IN THE CRIMINAL DISTRICT COURT NO. 7 FROM DALLAS COUNTY


       Per curiam.

                                            ORDER

       Relator has filed a motion for leave to file an application for a writ of mandamus under this

Court’s original jurisdiction. He contends that he filed two applications for writs of habeas corpus

in Dallas County and his applications have not been properly forwarded to this Court.

       Respondent, the District Clerk of Dallas County, shall forward Relator’s habeas applications

to this Court, respond that Relator has not filed the habeas application(s) in Dallas County, forward

a copy of an order designating issues together with correspondence documenting the date the State

received Relator’s habeas application, or forward a copy of an order establishing new deadlines in

accordance with this Court’s emergency orders regarding the COVID-19 State of Disaster. See TEX .

CODE CRIM . PROC. art. 11.07, § 3(c) and (d); TEX . R. APP . P. 73.4(b)(5); First Emergency Order
                                                                                                   2

Regarding the Covid-19 State of Disaster, No. 20-9042 (Tex. Mar. 13, 2020); No. 20-007 (Tex.

Crim. App. Mar. 13, 2020); Third Emergency Order Regarding the Covid-19 Disaster, No. 20-9044

(Tex. Mar. 19, 2020); No. 20-008 (Tex. Crim. App. Mar. 19, 2020); Eighteenth Emergency Order

Relating to the Covid-19 Disaster, No. 20-9080 (Tex. Jun. 29, 2020). This motion for leave to file

will be held. Respondent shall comply with this order within thirty days from the date of this order.



Filed: October 7, 2020

Do not publish